Citation Nr: 0602423	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-30 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a neck or back 
disability.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2004, the veteran requested a video conference 
hearing before a member of the Board.  However, in November 
2005, the veteran withdrew this request.


FINDING OF FACT

A neck or back disability was not shown in service, or for a 
number of years after service; no such current disability is 
attributable to service.


CONCLUSION OF LAW

The veteran does not have a neck or back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through an August 2003 notice letter and a 
statement of the case (SOC) in May 2004, the RO notified the 
veteran of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the August 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  Additionally, the August 2003 notice 
letter requested the veteran to submit military medical 
records in his possession, as well as other medical evidence, 
statements, and treatment records regarding his disabilities.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have records from multiple private 
treatment providers identified by the veteran.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.

The Board is aware that the veteran has requested a VA 
examination in connection with his claim.  The Board has 
considered whether a VA examination is required in this case 
under the duty to assist provisions set forth in 38 U.S.C.A. 
§ 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2005).  
See Charles v. Principi, 16 Vet. App. 370, 375 (2002).  The 
evidence of record is such that the duty to obtain a medical 
examination is not triggered in this case.  As discussed in 
more detail below, while the veteran has complained of having 
had back pain in service, there is no objective evidence of a 
neck or back injury until many years after service, and the 
competent medical evidence of record does not relate any 
current neck or back disability to any incident in service.  
Thus, there is no requirement to obtain a VA medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (holding that a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found in 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The veteran's service medical records (SMRs) do not 
specifically denote the presence of a neck or back 
disability.  On his separation examination in November 1969, 
there were no complaints, findings, or diagnoses of a neck or 
back disability.  The veteran claims he injured his back in 
service while carrying his Army rucksack on a daily basis.  
The SMRs do not reveal that the veteran had any back injury, 
received treatment for a back injury, or experienced an 
incident that would lend itself to a back or neck disability.  
(The veteran has pointed out that the absence of in-service 
notation of such a problem is likely due to the fact that he 
was only seen by field medics who did not keep records.)

The medical evidence reflects that the veteran has been most 
recently diagnosed with foraminal stenosis at L3-4 and L4-5, 
chronic hypertrophic spondylosis extending from T-4 through 
T12, and herniated discs at T6-7, T8-9 and T9-10.  He has 
also had three neck or back surgeries since service:  back 
surgery (lumbar fusion for a herniated lumbar disc) in 1986; 
back surgery (left L-4 hemilaminectomy with residual chronic 
radiculopathy) in 1990; and neck surgery (right C-5 partial 
hemilaminectomy, medial facetectomy and foraminotomy) in 
1995.  No medical professional provides findings or opinions 
linking any neck or back disability to the veteran's period 
of service, and the veteran has not presented or alluded to 
the existence of any such medical evidence or opinion.

The veteran has reported experiencing back pain both in 
service and after service.  The veteran is qualified 
(competent), as a layperson, to report symptoms such as neck 
and back pain.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Furthermore, nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Additionally, the Board may not reject a 
veteran's testimony regarding inservice injury without 
properly assessing its weight and credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Nevertheless, the medical evidence indicates that a neck or 
back disability was first diagnosed some fifteen years 
following service.  In this case, the Board finds that, even 
accepting the veteran's reports of in-service and post-
service neck and back pain, which the veteran is competent to 
describe, the record is otherwise completely devoid of any 
evidence to suggest that current neck or back disability is 
attributable to service or to continued symptoms since 
service.  In addition, there is nothing in the record to show 
that the veteran has the expertise or specialized training 
necessary to link any currently diagnosed neck or back 
disability to service or to continued symptoms since service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  The Board 
finds the absence of complaint or finding of back or neck 
problem at the time of the veteran's separation examination 
and the absence of reported difficulty until more than a 
decade after the veteran's period of military service to be 
of greater evidentiary weight than the veteran's current 
report of continued problems since service.

Accordingly, as the preponderance of the evidence weighs 
against the claim, service connection for a neck or back 
disability must be denied.  (Additionally, as noted above, no 
neck or back arthritis was demonstrated within one year of 
the veteran's separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Consequently, service incurrence or 
aggravation may not be presumed.  Id.)  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a neck or back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


